Reno, J.,
To plaintiff’s statement of claim defendant answered by filing an affidavit of defence, which, although not specifically designated as a “statutory demurrer” or as “an affidavit of defence raising questions of law for the decision of the court,” was so regarded by us and disposed of in an opinion filed Dec. 18, 1922. Defendant now raises substantially the same questions by a motion to strike off plaintiff’s statement. This we must decline to consider; for, notwithstanding several decisions by courts of equal jurisdiction to the contrary, we are persuaded that the Practice Act of May 14, 1915, P. L. 483, clearly contemplates (d) that objections to form should precede objections to substance; (b) that objections to form are to be made by a motion to strike off the pleading and objections to substance by a statutory demurrer; and (c) that the filing of the statutory demurrer is a waiver of objections to form. Moreover, the objections now again urged are manifestly directed to the substance of the statement and not to its form, and this alone would furnish sufficient basis for our action.
Now, Feb. 19, 1923, motion to strike off plaintiff’s statement of claim is overruled. Defendant will file affidavit of defence to merits within fifteen days after service of a copy of this order.
From James U. Schaafit, Allentown, Pa.